DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 14-15, in the reply filed on 06/02/2022 is acknowledged.
Claims 11-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.
In the amendments filed on 06/02/2022, claims 1-16 are pending. Claims 1, 11-12, and 14-15 are amended. Claims 11-13 and 16 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoubli et al. (WO 2016/102658 A1, cited in IDS) as evidenced by Hexion (Hexion, “EPI-REZ Resin 3522-W-60”, 08/04/2022).
Regarding claims 1 and 3, Inoubli teaches a polymer powder in the form of  particles and comprising agglomerated primary polymer particles made by a multistage process and an epoxy resin E1 [094], wherein the polymer powder has a volume median particle size D50 between 1 μm and 500 μm [095], wherein the polymer powder is yielded by a process for manufacturing a polymer composition [094], wherein the process for manufacturing the polymer composition comprises the steps of a) mixing of an epoxy resin E1 and a multi stage polymer, and b) recovering the obtained mixture of the previous step in the form of a polymer powder, wherein the epoxy resin E1 and the multi stage polymer in step a) are in the form of a dispersion in aqueous phase [084], wherein the quantities of the aqueous dispersion of the epoxy resin E1 and the aqueous dispersion of the multi stage polymer are chosen in a way that the weight ratio of the multi stage polymer based on solid part only in the obtained mixture is at least 5 wt% [085], wherein the quantities of the aqueous dispersion of the epoxy resin E1 and the aqueous dispersion of the multi stage polymer are chosen in a way that the weight ratio of the multi stage polymer based on solid part only in the obtained mixture is at most 99 wt% [086], wherein the process for manufacturing the multistage polymer comprises the steps of a) polymerizing by emulsion polymerization of a monomer or monomers mixture (Am) to obtain one layer (A) comprising polymer (A1) having a glass transition temperature of less than 0 ° C, b) polymerizing by emulsion polymerization of a monomer or monomers mixture (Bm) to obtain layer (B) comprising a polymer (B1) having a glass transition temperature of at least 30 ° C, the monomer or monomers mixture (Am) and the monomer or monomers mixture (Bm) are chosen from respective monomers according to the composition for polymer (A1) and polymer (B1) [077], wherein the polymer (A1) is a silicone rubber based polymer [068], or comprises at least 50 wt% of polymeric units coming from isoprene or butadiene [069], wherein the polymer (A1) is the core of the polymer particle [069], wherein the polymer (B1) is a (meth)acrylic polymer [072], and comprises at least 70 wt% monomers chosen from C1 to C12 alkyl (meth)acrylates [073], wherein the multistage polymer is in the form of spherical polymer particles and are core shell particles [051], wherein the multistage polymer has at least two stages [050], wherein the first stage forms the core, and the second or all following stages form the respective shells [051], which reads on a powdery and/or granular material for thermosetting resin, comprising fine polymer particles (A) having a polymer grafted therein, the polymer comprising at least one type of monomer unit selected from (meth)acrylate monomers, and a resin (B), wherein the powdery and/or granular material for thermosetting resin comprises from 5 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 95 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B), wherein the fine polymer particles (A) have a core-shell structure including a core layer and a shell layer, and wherein the fine polymer particles (A) include, in the core layer, a polymer comprising at least one type of monomer unit selected from diene-based rubbers, and organosiloxane-based-rubbers, and wherein a volume-average particle size of the powdery and/or granular material is in a range from 0.001 mm to 0.5 mm, wherein the resin (B) contains a thermosetting resin as claimed. Inoubli teaches that in an example, the epoxy resin is EPI-REZTM Resin 3522-W-60 from Momentive Specialty Chemicals Inc. [138]. Hexion provides evidence that EPI-REZTM Resin 3522-W-60 has a viscosity of 8000 – 18000 cP according to ASTMD2196 (p. 1), which optionally reads on the resin (B) having a viscosity of 8,000 to 18,000 mPa·s at 25°C.
Inoubli does not teach a specific embodiment of the resin (B) having a viscosity of not more than 1,000,000 mPa·s at 25°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Inoubli’s epoxy resin that is EPI-REZTM Resin 3522-W-60 from Momentive Specialty Chemicals Inc. as Inoubli’s epoxy resin, which would read on the resin (B) having a viscosity of 8,000 to 18,000 mPa·s at 25°C as claimed. One of ordinary skill in the art would have been motivated to do so because Inoubli teaches that the epoxy resin that is EPI-REZTM Resin 3522-W-60 from Momentive Specialty Chemicals Inc. is beneficial for being a suitable epoxy resin for [138] the epoxy resin in the polymer powder [094].
Inoubli does not teach with sufficient specificity wherein the powdery and/or granular material for thermosetting resin comprises rom 70 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 30 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Inoubli’s multi stage polymer based on solid part only in Inoubli’s obtained mixture to be from 70 wt% to 99 wt%, and to optimize the weight ratio of Inoubli’s epoxy resin E1 based on solid part only in Inoubli’s obtained mixture to be from 1 wt% to 30 wt%, which would read on wherein the powdery and/or granular material for thermosetting resin comprises rom 70 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 30 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the glass transition temperature, thermomechanical properties, and impact strength of Inoubli’s polymer powder because Inoubli teaches that the quantities of the aqueous dispersion of the epoxy resin E1 and the aqueous dispersion of the multi stage polymer are chosen in a way that the weight ratio of the multi stage polymer based on solid part only in the obtained mixture is at least 5 wt% [085], that the quantities of the aqueous dispersion of the epoxy resin E1 and the aqueous dispersion of the multi stage polymer are chosen in a way that the weight ratio of the multi stage polymer based on solid part only in the obtained mixture is at most 99 wt% [086], that the epoxy resin is an organic compound having at least two functional group of oxirane type which can be polymerized by ring opening [042], that once cured, the epoxy resin will be a thermoset polymer [042], that due to the high crosslinking density of thermoset polymers, the material is provided with a high glass transition temperature, which yields to excellent thermomechanical properties of the material [005], that the multistage polymer is in the form of spherical polymer particles and are core shell particles [051], that the polymer (A1) is a silicone rubber based polymer [068], or comprises at least 50 wt% of polymeric units coming from isoprene or butadiene [069], that usually a rubber material is added to thermoset polymers in order to increase the impact strength [006], and that such a rubber can be a multistage polymer in form of core shell particles, with one stage that is a rubber [007], which means that the weight ratio of Inoubli’s multi stage polymer based on solid part only in Inoubli’s obtained mixture in wt% and the weight ratio of Inoubli’s epoxy resin E1 based on solid part only in Inoubli’s obtained mixture in wt% would have affected the glass transition temperature, thermomechanical properties, and impact strength of Inoubli’s polymer powder.
Regarding claim 5, the Office recognizes that all of the claimed physical properties are not positively taught by Inoubli, namely wherein a number of domains measured by transmission electron microscopy (TEM) is not more than five, the domains being domains in each of which a longitudinal dimension of the resin (B) is not less than 1.5 times an average particle size of the fine polymer particles (A). However, Inoubli as evidenced by Hexion renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the powdery and/or granular material according to claim 1. Furthermore, the specification of the instant application recites that it may be possible that, in the powdery and/or granular material for thermosetting resin in accordance with one or more embodiments of the present invention, the number of domains in each of which the longitudinal dimension of the resin (B) is not less than 1.5 times the average particle size of the fine polymer particles (A) is not more than five [0033], for the fine polymer particles (A) to be prevented from fusing together, it may be possible that, in the transmission electron microscope (TEM) image of the powdery and/or granular material obtained by the method described later, the number of domains in each of which the longitudinal dimension of the resin (B) is not less than 1.5 times the average particle size of the fine polymer particles (A) is not more than five, not more than three, not more than one, or not more than zero [0034], that the phrase "the number of domains in each of which the longitudinal dimension of the resin (B) is not less than 1.5 times the average particle size of the fine polymer particles (A) is not more than zero in the transmission electron microscope (TEM) image" means that the transmission electron microscope (TEM) image contains no domains in each of which the longitudinal dimension of the resin (B) is not less than 1.5 times the average particle size of the fine polymer particles (A) [0035], that the resin (B) may contain a thermosetting resin [0120], and that examples of the thermosetting resin encompass epoxy resins [0121]. Therefore, the claimed physical properties would naturally arise from the powdery and/or granular material that is rendered obvious by Inoubli as evidenced by Hexion. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 7, the specification of the instant application recites that examples of the anti-blocking agent encompass: (ii) anti-blocking agents composed of organic fine particles [0040], that the anti-blocking agent may be an anti-blocking agent composed of organic fine particles of a polymer that contains at least one type of monomer unit selected from the group consisting of aromatic vinyl monomers, vinyl cyanide monomers, and (meth)acrylate monomers [0040], and that the anti-blocking agent may be an anti-blocking agent composed of organic fine particles of a polymer containing structural units derived from at least one type of monomer selected from the group consisting of aromatic vinyl monomers, vinyl cyanide monomers, and (meth)acrylate monomers [0041]. Inoubli teaches that the process for manufacturing the multistage polymer comprises the steps of a) polymerizing by emulsion polymerization of a monomer or monomers mixture (Am) to obtain one layer (A) comprising polymer (A1) having a glass transition temperature of less than 0 ° C, b) polymerizing by emulsion polymerization of a monomer or monomers mixture (Bm) to obtain layer (B) comprising a polymer (B1) having a glass transition temperature of at least 30 ° C, the monomer or monomers mixture (Am) and the monomer or monomers mixture (Bm) are chosen from respective monomers according to the composition for polymer (A1) and polymer (B1) [077], wherein the polymer (A1) is a silicone rubber based polymer [068], or comprises at least 50 wt% of polymeric units coming from isoprene or butadiene [069], wherein the polymer (A1) is the core of the polymer particle [069], wherein the polymer (B1) is a (meth)acrylic polymer [072], and comprises at least 70 wt% monomers chosen from C1 to C12 alkyl (meth)acrylates [073], wherein the multistage polymer is in the form of spherical polymer particles and are core shell particles [051], wherein the multistage polymer has at least two stages [050], wherein the first stage forms the core, and the second or all following stages form the respective shells [051]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Inoubli’s multi stage polymer based on solid part only in Inoubli’s obtained mixture to be from 70 wt% to 99 wt%, and to optimize the weight ratio of Inoubli’s epoxy resin E1 based on solid part only in Inoubli’s obtained mixture to be from 1 wt% to 30 wt%. Therefore, Inoubli’s multi stage polymer reads on an anti-blocking agent composed of organic fine particles of a polymer that contains at least one type of monomer unit selected from the group consisting of (meth)acrylate monomers. Therefore, a fraction of Inoubli’s multi stage polymer reads on the claimed anti-blocking agent, and the remaining fraction of Inoubli’s multi stage polymer reads on the claimed fine polymer particles (A). Therefore, Inoubli as evidenced by Hexion renders obvious the powdery and/or granular material according to claim 1, further comprising an anti-blocking agent in an amount of from 0.01 weight% to 5.0 weight%, wherein the powdery and/or granular material for thermosetting resin comprises from 69.99 weight % to 79.99 weight% of the fine polymer particles (A) as claimed.
Regarding claims 8-9, Inoubli teaches a blend of a master batch with another resin [103], wherein the master batch is the polymer powder, and the other resin is a thermosetting resin that is an epoxy resin E2 [102], which reads on a resin composition comprising the powdery and/or granular material for thermosetting resin according to claim 1, and a thermosetting matrix resin (C) as claimed, wherein the thermosetting matrix resin (C) is at least one that is epoxy resins as claimed.
Regarding claim 10, Inoubli teaches a cured epoxy resin comprising polymer composition [120], wherein the epoxy resin comprising polymer composition comprises a mixture of the polymer powder and the epoxy resin E2 [110], which reads on a cured product which is produced by curing the resin composition according to claim 8 as claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoubli et al. (WO 2016/102658 A1, cited in IDS) as evidenced by Hexion (Hexion, “EPI-REZ Resin 3522-W-60”, 08/04/2022) as applied to claim 1, and further as evidenced by Hexion (Hexion, “EPON Resin 1002F”, 08/04/2022).
Regarding claim 2, Inoubli as evidenced by Hexion renders obvious the powdery and/or granular material according to claim 1 as explained above. The Office recognizes that all of the claimed physical properties are not positively taught by Inoubli, namely that the resin (B) is a resin whose differential scanning calorimetry (DSC) thermogram shows an endothermic peak at 25°C or below. However, Yamaguchi as evidenced by Hexion renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the powdery and/or granular material according to claim 1. Furthermore, the specification of the instant application recites that the resin (B) may contain a thermosetting resin [0120], that examples of the thermosetting resin encompass epoxy resins [0121], and that specific examples of the epoxy resin encompass, but are not limited to, bisphenol A epoxy resin [0127]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Inoubli’s epoxy resin that is EPI-REZTM Resin 3522-W-60 from Momentive Specialty Chemicals Inc. as Inoubli’s epoxy resin. Hexion provides evidence that EPI-REZTM Resin 3522-W-60 is a nonionic, aqueous dispersion of a solid epoxy resin similar to EPONTM Resin 1002F (p. 1). Hexion provides evidence that EPONTM Resin 1002F is a solid epoxy resin derived from a liquid epoxy resin and bisphenol-A (p. 1). Therefore, the claimed physical properties would naturally arise from the resin (B) that is rendered obvious by Inoubli as evidenced by Hexion. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoubli et al. (WO 2016/102658 A1, cited in IDS) as evidenced by Hexion (Hexion, “EPI-REZ Resin 3522-W-60”, 08/04/2022) as applied to claim 1, and further in view of Hongo (US 2010/0204404 A1, cited in IDS).
Regarding claim 6, Inoubli as evidenced by Hexion renders obvious the powdery and/or granular material according to claim 1 as explained above. Inoubli teaches that the process for manufacturing the multistage polymer comprises the steps of a) polymerizing by emulsion polymerization of a monomer or monomers mixture (Am) to obtain one layer (A) comprising polymer (A1) having a glass transition temperature of less than 0 ° C, b) polymerizing by emulsion polymerization of a monomer or monomers mixture (Bm) to obtain layer (B) comprising a polymer (B1) having a glass transition temperature of at least 30 ° C, the monomer or monomers mixture (Am) and the monomer or monomers mixture (Bm) are chosen from respective monomers according to the composition for polymer (A1) and polymer (B1) [077], that there is an additional intermediate layer or layers obtained by an intermediate stag or intermediate stages [057], that the multistage polymer is in the form of spherical polymer particles and are core shell particles [051], that the multistage polymer has at least two stages [050], and that the first stage forms the core, and all following stages form the respective shells [051], which reads on wherein the fine polymer particles (A) include an intermediate layer between the core layer and the shell layer.
Inoubli does not teach wherein the intermediate layer contains a rubber surface-crosslinked layer. Hongo teaches polymer particles each having an elastic core layer, an intermediate layer formed with a monomer having two or more double bonds in a single molecule and coated on the core layer, and a shell layer coated on the intermediate layer [0006], wherein through one of the double bonds of the monomer having two or more double bonds, the monomer having two or more double bonds in a molecule is graft-polymerized with a polymer forming the elastic core layer to substantially chemically bond the intermediate layer and the shell layer and, at the same time, through the remaining double bond(s), surface of the elastic core layer is crosslinked [0007], wherein the elastic core layer has a characteristic as a rubber [0037], wherein the polymer having the characteristic as a rubber is a rubber elastic body composed of at least one kind of a monomer selected from a diene type monomer and a (meth)acrylate type monomer and optionally another co-polymerizable vinyl type monomer, a polysiloxane rubber type elastic body, and combinations thereof [0038], wherein the shell layer coats the intermediate layer by causing graft polymerization of a monomer for shell layer formation with the polymer forming the intermediate layer and substantially chemically bonding the shell layer and the intermediate layer together [0055], wherein the monomer for shell layer formation is a monomer having a carbon-carbon double bond and further having at least one organic group selected from a hydroxyl group, a carbon-carbon double bond, and an epoxy group [0057], wherein the monomer having at least one carbon-carbon double bond and at least one hydroxyl group, a carbon-carbon double bond, or an epoxy group is a (meth)acrylate [0058, 0059, 0060], wherein the shell layer may be formed by containing other monomer components that are (meth)acrylate, an aromatic vinyl compound, or a vinyl cyanide compound [0062]. Hongo teaches that the polymer particles are present in a liquid resin composition that further comprises a resin component [0017] that is a liquid curable resin [0022] that optionally has a cyclic ether [0023] that an epoxy resin [0024]. Inoubli and Hongo are analogous art because both references are in the same field of endeavor of a powdery and/or granular material for a thermosetting resin comprising fine polymer particles and a resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hongo’s intermediate layer formed with a monomer having two or more double bonds in a single molecule to substitute for Inoubli’s additional intermediate layer or layers, such that through one of the double bonds of Hongo’s monomer having two or more double bonds, Hongo’s monomer having two or more double bonds in a molecule is graft-polymerized with Inoubli’s polymer (A1) in Inoubli’s layer (A) to substantially chemically bond Hongo’s intermediate layer and Inoubli’s polymer (B1) in Inoubli’s layer (B), as suggested by Hongo, which would read on wherein the intermediate layer contains a rubber surface-crosslinked layer as claimed. One of ordinary skill in the art would have been motivated to do so because Hongo teaches that the polymer particles are beneficial for having improved grafting efficiency since many double bonds are arranged in the elastic core layer [0007], that the polymer particles are beneficial for having increased crosslinking density of the elastic core layer of the polymer particles [0008], that the polymer particles are beneficial for being hardly swollen and for thus suppressing the viscosity low [0008], that as a result, a cured product can be obtained with high workability [0008], that the concentration of the polymer particles in the liquid resin composition can be increased [0008], that the characteristics of a cured product are more easily improved [0008], that the polymer particles can be used by being mixed with a resin constituent having a high viscosity [0009], which would have been desirable for Inoubli’s multistage polymer because Inoubli teaches that there is an additional intermediate layer or layers obtained by an intermediate stag or intermediate stages [057], that the multistage polymer is in the form of spherical polymer particles and are core shell particles [051], that the multistage polymer has at least two stages [050], and that the first stage forms the core, and all following stages form the respective shells [051], and because Inoubli’s multistage polymer and Hongo’s polymer particles are substantially similar in composition with the exception of the intermediate layer, and because Hongo’s liquid resin composition and Inoubli’s polymer powder are substantially similar in composition.
Regarding claim 14, Inoubli as evidenced by Hexion renders obvious the powdery and/or granular material according to claim 1 as explained above. The Office recognizes that all of the claimed physical properties are not positively taught by Inoubli, namely wherein the powdery and/or granular material has a dispersibility of not more than 70 μm, wherein the dispersibility being dispersibility of the powdery and/or granular material in a resin composition, and a value obtained by placing the resin composition on a grindometer, scraping the powdery and/or granular material on a gauge of the grindometer with use of a metal scraper, and taking a reading at a point on a scale (μm) of the gauge where there are five to ten particles, which have become apparent by the scraping, within a range 3 mm in width, and wherein the resin composition is obtained by mixing 5 parts by weight of the powdery and/or granular material and 95 parts by weight of bisphenol A epoxy resin with use of a planetary centrifugal mixer at 2000 rpm for 40 minutes. However, Inoubli as evidenced by Hexion renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the powdery and/or granular material according to claims 1, 3, 5, and 7-10 as explained above, and Inoubli as evidenced by Hexion and in view of Hongo renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the powdery and/or granular material according to claim 6 as explained above. Furthermore, the specification of the instant application recites that the powdery and/or granular material is well dispersible in a thermosetting matrix resin [0014, 0024], that in terms of achieving the dispersibility of the powdery and/or granular material into a thermosetting matrix resin (C), as described later, and such dispersibility may be hereinafter referred to as "dispersibility" for short, the powdery and/or granular material may contain the fine polymer particles (A) in an amount of 60 weight% to 95 weight% and the resin (B) in an amount of 5 weight% to 40 weight% [0032], that in terms of achieving anti-blocking property and improving the dispersibility in the thermosetting matrix resin (C), the powdery and/or granular material may further contain an anti-blocking agent [0040], that the powdery and/or granular material for thermosetting resin, in accordance with one or more embodiments of the present invention, may further contain an anti-blocking agent in an amount of 0.01 weight% to 5.0 weight% [0043], that this makes it possible to further improve the dispersibility in the thermosetting matrix resin (C) [0043], that in terms of achieving dispersibility, the fine polymer particles (A) may have an intermediate layer between the core layer and the shell layer [0048], that it is inferred that, with this, core layers are less likely to adhere together and therefore dispersibility improves [0048], that the intermediate layer may contain a rubber surface-crosslinked layer, because this further improves the dispersibility [0077], that the rubber surface-crosslinked layer brings about an effect of improving the dispersibility of the fine polymer particles (A) into the thermosetting matrix resin (C) [0078], that the shell layer is constituted by a shell polymer having various roles [0080], that the "various roles" are improving the dispersibility of the fine polymer particles (A) in the thermosetting matrix resin (C) [0080], that in terms of compatibility and dispersibility in the thermosetting matrix resin composition (C), the monomer for forming the shell layer may be, e.g., an aromatic vinyl monomer, a vinyl cyanide monomer, and/or a (meth)acrylate monomer, and a (meth)acrylate monomer [0082], and that it is preferable to use, as the monomer for forming the shell layer, a polyfunctional monomer having two or more double bonds, in that the dispersibility of the fine polymer particles (A) in the thermosetting matrix resin (C) improves [0086]. Therefore, the claimed physical properties would naturally arise from the powdery and/or granular material that is rendered obvious by Inoubli as evidenced by Hexion and in view of Hongo. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

The indicated allowability of claim 15 is withdrawn in view of the newly discovered reference(s) to Inoubli et al. (WO 2016/102658 A1, cited in IDS).  Rejections based on the newly cited reference(s) follow.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoubli et al. (WO 2016/102658 A1, cited in IDS) as evidenced by Hexion (Hexion, “EPI-REZ Resin 3522-W-60”, 08/04/2022).
Regarding claim 15, Inoubli teaches a polymer powder in the form of  particles and comprising agglomerated primary polymer particles made by a multistage process and an epoxy resin E1 [094], wherein the polymer powder is yielded by a process for manufacturing a polymer composition [094], wherein the process for manufacturing the polymer composition comprises the steps of a) mixing of an epoxy resin E1 and a multi stage polymer, b) recovering the obtained mixture of the previous step in the form of a polymer powder, wherein the epoxy resin E1 and the multi stage polymer in step a) are in the form of a dispersion in aqueous phase [084], and drying the polymer composition [091], wherein the recovering step b) of the process for manufacturing the polymer composition is made by coagulation [088, 090], wherein the quantities of the aqueous dispersion of the epoxy resin E1 and the aqueous dispersion of the multi stage polymer are chosen in a way that the weight ratio of the multi stage polymer based on solid part only in the obtained mixture is at least 5 wt% [085], wherein the quantities of the aqueous dispersion of the epoxy resin E1 and the aqueous dispersion of the multi stage polymer are chosen in a way that the weight ratio of the multi stage polymer based on solid part only in the obtained mixture is at most 99 wt% [086], wherein the process for manufacturing the multistage polymer comprises the steps of a) polymerizing by emulsion polymerization of a monomer or monomers mixture (Am) to obtain one layer (A) comprising polymer (A1) having a glass transition temperature of less than 0 ° C, b) polymerizing by emulsion polymerization of a monomer or monomers mixture (Bm) to obtain layer (B) comprising a polymer (B1) having a glass transition temperature of at least 30 ° C, the monomer or monomers mixture (Am) and the monomer or monomers mixture (Bm) are chosen from respective monomers according to the composition for polymer (A1) and polymer (B1) [077], wherein the polymer (A1) is a silicone rubber based polymer [068], or comprises at least 50 wt% of polymeric units coming from isoprene or butadiene [069], wherein the polymer (A1) is the core of the polymer particle [069], wherein the polymer (B1) is a (meth)acrylic polymer [072], and comprises at least 70 wt% monomers chosen from C1 to C12 alkyl (meth)acrylates [073], wherein the multistage polymer is in the form of spherical polymer particles and are core shell particles [051], wherein the multistage polymer has at least two stages [050], wherein the first stage forms the core, and the second or all following stages form the respective shells [051], which reads on a powdery and/or granular material for thermosetting resin, comprising fine polymer particles (A) having a polymer grafted therein, the polymer comprising at least one type of monomer unit selected from (meth)acrylate monomers, and a resin (B), wherein the powdery and/or granular material for thermosetting resin comprises from 5 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 95 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B), wherein the fine polymer particles (A) have a core-shell structure including a core layer and a shell layer, and wherein the fine polymer particles (A) include, in the core layer, a polymer comprising at least one type of monomer unit selected from diene-based rubbers, and organosiloxane-based-rubbers, wherein the powdery and/or granular material is obtained by: preparing an agglutinate that contains the fine polymer particles (A) and the resin (B) with use of an aqueous latex that contains the fine polymer particles (A) and the resin (B), collecting the agglutinate, and drying the agglutinate. Inoubli teaches that in an example, the epoxy resin is EPI-REZTM Resin 3522-W-60 from Momentive Specialty Chemicals Inc. [138]. Hexion provides evidence that EPI-REZTM Resin 3522-W-60 has a viscosity of 8000 – 18000 cP according to ASTMD2196 (p. 1), which optionally reads on the resin (B) having a viscosity of 8,000 to 18,000 mPa·s at 25°C.
Inoubli does not teach a specific embodiment of the resin (B) having a viscosity of not more than 1,000,000 mPa·s at 25°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Inoubli’s epoxy resin that is EPI-REZTM Resin 3522-W-60 from Momentive Specialty Chemicals Inc. as Inoubli’s epoxy resin, which would read on the resin (B) having a viscosity of 8,000 to 18,000 mPa·s at 25°C as claimed. One of ordinary skill in the art would have been motivated to do so because Inoubli teaches that the epoxy resin that is EPI-REZTM Resin 3522-W-60 from Momentive Specialty Chemicals Inc. is beneficial for being a suitable epoxy resin for [138] the epoxy resin in the polymer powder [094].
Inoubli does not teach with sufficient specificity wherein the powdery and/or granular material for thermosetting resin comprises rom 70 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 30 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Inoubli’s multi stage polymer based on solid part only in Inoubli’s obtained mixture to be from 70 wt% to 99 wt%, and to optimize the weight ratio of Inoubli’s epoxy resin E1 based on solid part only in Inoubli’s obtained mixture to be from 1 wt% to 30 wt%, which would read on wherein the powdery and/or granular material for thermosetting resin comprises rom 70 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 30 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the glass transition temperature, thermomechanical properties, and impact strength of Inoubli’s polymer powder because Inoubli teaches that the quantities of the aqueous dispersion of the epoxy resin E1 and the aqueous dispersion of the multi stage polymer are chosen in a way that the weight ratio of the multi stage polymer based on solid part only in the obtained mixture is at least 5 wt% [085], that the quantities of the aqueous dispersion of the epoxy resin E1 and the aqueous dispersion of the multi stage polymer are chosen in a way that the weight ratio of the multi stage polymer based on solid part only in the obtained mixture is at most 99 wt% [086], that the epoxy resin is an organic compound having at least two functional group of oxirane type which can be polymerized by ring opening [042], that once cured, the epoxy resin will be a thermoset polymer [042], that due to the high crosslinking density of thermoset polymers, the material is provided with a high glass transition temperature, which yields to excellent thermomechanical properties of the material [005], that the multistage polymer is in the form of spherical polymer particles and are core shell particles [051], that the polymer (A1) is a silicone rubber based polymer [068], or comprises at least 50 wt% of polymeric units coming from isoprene or butadiene [069], that usually a rubber material is added to thermoset polymers in order to increase the impact strength [006], and that such a rubber can be a multistage polymer in form of core shell particles, with one stage that is a rubber [007], which means that the weight ratio of Inoubli’s multi stage polymer based on solid part only in Inoubli’s obtained mixture in wt% and the weight ratio of Inoubli’s epoxy resin E1 based on solid part only in Inoubli’s obtained mixture in wt% would have affected the glass transition temperature, thermomechanical properties, and impact strength of Inoubli’s polymer powder.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of copending Application No. 17/486,036 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a powdery and/or granular material adapted to be blended with a thermosetting resin, comprising fine polymer particles (A), wherein: the fine polymer particles (A) contain a rubber-containing a graft copolymer that includes an elastic body and a graft part grafted to the elastic body; the elastic body contains, as a structural unit, a structural unit derived from butadiene; the graft part contains a polymer that contains, as one or more structural units, one or more structural units derived from at least one type of monomer selected from the group consisting of aromatic vinyl monomers, vinyl cyanide monomers, and (meth)acrylate monomers; the fine polymer particles (A) have a volume-average particle size of not less than 90 nm; and the polymer of the graft part has a weight-average molecular weight of not more than 200000; wherein the powdery and/or granular material adapted to be blended with a thermosetting resin further comprises a resin (D), wherein: the resin (D) is a liquid which has a viscosity of 100 mPa-s to 1,000,000 mPa·s at 25°C; and the powdery and/or granular material comprises the fine polymer particles (A) in an amount of 50% by weight to 99% by weight and the resin (D) in an amount of 1% by weight to 50% by weight, where 100% by weight represents a total amount of the fine polymer particles (A) and the resin (D) (claim 1), wherein the powdery and/or granular material has a volume-average particle size (Mv) of 30 μm to 500 μm (claim 8), which reads on a powdery and/or granular material for thermosetting resin, comprising: fine polymer particles (A) having a polymer grafted therein, the polymer comprising at least one type of monomer unit selected from the group consisting of aromatic vinyl monomers, vinyl cyanide monomers, and (meth)acrylate monomers; and a resin (B) having a viscosity of not more than 1,000,000 mPa·s at 25°C, wherein the powdery and/or granular material for thermosetting resin comprises from 50 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 50 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B), wherein the fine polymer particles (A) have a core-shell structure including a core layer and a shell layer; and wherein the fine polymer particles (A) include, in the core layer, a polymer comprising at least one type of monomer unit selected from the group consisting of diene-based rubbers, (meth)acrylate-based rubbers, and organosiloxane- based rubbers, and wherein a volume-average particle size of the powdery and/or granular material is in a range from 0.03 mm to 0.5 mm.
The copending application does not claim with sufficient specificity wherein the powdery and/or granular material for thermosetting resin comprises from 70 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 30 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the % by weight of the copending application’s fine polymer particles (A) to be 70% by weight to 99% by weight and to select the % by weight of the copending application’s resin (D) to be 1% by weight to 30% by weight, where 100% by weight represents a total amount of the fine polymer particles (A) and the resin (D), which would read on wherein the powdery and/or granular material for thermosetting resin comprises from 70 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 30 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for being a suitable % by weight of the copending application’s fine polymer particles and a suitable % by weight of the copending application’s resin (D) because the copending application claims that the powdery and/or granular material comprises the fine polymer particles (A) in an amount of 50% by weight to 99% by weight and the resin (D) in an amount of 1% by weight to 50% by weight, where 100% by weight represents a total amount of the fine polymer particles (A) and the resin (D) (claim 1), which encompasses from 70% by weight to 99% by weight for the fine polymer particles (A), and encompasses from 1 weight% to 30 weight% for the resin (D). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of copending Application No. 17/698,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a powdery and/or granular material comprising, fine polymer particles (A) and a resin (B), wherein: the fine polymer particles (A) contain a rubber-containing graft copolymer that includes an elastic body and a graft part grafted to the elastic body; the elastic body contains at least one selected from the group consisting of diene-based rubbers, (meth)acrylate-based rubbers, and organosiloxane-based rubbers; the graft part contains a polymer that contains, as one or more structural units, the one or more structural units derived from at least one type of monomer selected from the group consisting of aromatic vinyl monomers, vinyl cyanide monomers, and (meth)acrylate monomers; the resin (B) is a liquid which has a viscosity of 100 mPa·s to 1,000,000 mPa·s at 25°C; the fine polymer particles (A) are contained in an amount of 50% by weight to 99% by weight and the resin (B) is contained in an amount of 1% by weight to 50% by weight, where 100% by weight represents a total amount of the fine polymer particles (A) and the resin (B); the powdery and/or granular material has pores with an average pore diameter of 0.03 μm to 1.00 μm, and a total volume of the pores is not less than 0.0600 mL/g; and an amount of granules having a volume-average particle size of not less than 1000 μm is not more than 3.00% by weight, with respect to 100% by weight of said powdery and/or granular material (claim 1), wherein a total of an amount of granules having a volume-average particle size of not less than 600 m and less than 1000 μm and an amount of granules having a volume-average particle size of not less than 1000 μm is not more than 6.00% by weight, with respect to 100% by weight of said powdery and/or granular material (claim 2), which reads on a powdery and/or granular material for thermosetting resin, comprising: fine polymer particles (A) having a polymer grafted therein, the polymer comprising at least one type of monomer unit selected from the group consisting of aromatic vinyl monomers, vinyl cyanide monomers, and (meth)acrylate monomers; and a resin (B) having a viscosity of not less than 100 mPa·s and not more than 1,000,000 mPa·s at 25°C, wherein the powdery and/or granular material for thermosetting resin comprises from 50 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 50 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B), wherein the fine polymer particles (A) have a core-shell structure including a core layer and a shell layer; and wherein the fine polymer particles (A) include, in the core layer, a polymer comprising at least one type of monomer unit selected from the group consisting of diene-based rubbers, (meth)acrylate-based rubbers, and organosiloxane- based rubbers, and wherein a volume-average particle size of the powdery and/or granular material is in a range 1 mm or more, or 0.6 mm to less than 1 mm as claimed.
The copending application does not claim with sufficient specificity wherein the powdery and/or granular material for thermosetting resin comprises from 70 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 30 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the % by weight of the copending application’s fine polymer particles (A) to be 70% by weight to 99% by weight and to select the % by weight of the copending application’s resin (B) to be 1% by weight to 30% by weight, where 100% by weight represents a total amount of the fine polymer particles (A) and the resin (B), which would read on wherein the powdery and/or granular material for thermosetting resin comprises from 70 weight% to 99 weight% of the fine polymer particles (A) and from 1 weight% to 30 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for being a suitable % by weight of the copending application’s fine polymer particles and a suitable % by weight of the copending application’s resin (B) because the copending application claims that the fine polymer particles (A) are contained in an amount of 50% by weight to 99% by weight and the resin (B) is contained in an amount of 1% by weight to 50% by weight, where 100% by weight represents a total amount of the fine polymer particles (A) and the resin (B) (claim 1), which encompasses from 70% by weight to 99% by weight for the fine polymer particles (A), and encompasses from 1 weight% to 30 weight% for the resin (B). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, Inoubli et al. (WO 2016/102658 A1, cited in IDS) as evidenced by Hexion (Hexion, “EPI-REZ Resin 3522-W-60”, 08/04/2022) renders obvious the powdery and/or granular material according to claim 1 as explained above.
Inoubli does not teach wherein the resin (B) contains a thermoplastic resin. The prior art of record do not teach or suggest using a thermoplastic resin as the resin (B) in the powdery and/or granular material for thermosetting resin according to claim 1.
Regarding claim 4, although Weier et al. (US 2002/0052429 A1, cited in IDS) teaches a liquid-solid additive system comprising a functional liquid component and a functional solid component [0019], wherein the functional liquid component comprises functional liquid additive particles [0019], wherein the functional solid component comprises at least two different populations of polymeric additive particles [0019], wherein the at least two different populations of polymeric additive particles have dimensional configuration [0079] that is the particles’ shape that is rubbery core/hard shell inhomogeneous particles or hard shell/rubbery core particles [0076], wherein the rubbery core comprises a rubbery core polymer that is formed by a first group of monomers [0122], wherein the hard shell comprises a hard shell polymer that is formed by a second group of monomers [0122], wherein the rubbery core monomers comprises alkyl acrylates or diene monomers [0122], wherein the hard shell monomers comprise methyl methacrylate or styrene [0122], wherein the liquid additive particles are optionally low molecular weight polymers [0039], wherein an example of a liquid polymer is liquid polysulfide [0009], wherein the functional liquid component optionally contains at least some water [0042], wherein the functional solid component is in excess of 25 weight percent or in excess of 40 weight percent, based on total weight of the functional liquid-solid additive system [0059], and Weier’s liquid polysulfide reads on a resin (B) containing a thermoplastic resin, Weier teaches that the functional liquid-solid additive system’s functional solid component has at least two differently-sized populations of particles [0067], that the larger-sized population has a mean particle diameter in the range from about 10 nm to about 50,000 nm [0067], and that the mean particle diameter of impact modifier particles of the small mode is in the range of from about 100 to 120 nm [0068], Weier therefore does not satisfy the limitation wherein a volume-average particle size of the powdery and/or granular material is in a range from 0.01 mm to 10 mm as claimed in claim 1. Also, Weier does not teach or suggest using the liquid polysulfide in Inoubli’s polymer powder.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that amended claim 15 is in condition for allowance (p. 10-11), the indicated allowability of claim 15 is withdrawn in view of the newly discovered reference(s) to Inoubli et al. (WO 2016/102658 A1, cited in IDS).  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoubli et al. (WO 2016/102658 A1, cited in IDS) as evidenced by Hexion (Hexion, “EPI-REZ Resin 3522-W-60”, 08/04/2022), as set forth in this Office action.
Applicant’s arguments, see p. 11, filed 06/02/2022, with respect to the rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments, see p. 11-13, filed 06/02/2022, with respect to the rejection of claim(s) 1-3, 5, and 7-10 under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2007/0027233 A1, cited in IDS) in view of Radlove et al. (US 3,804,735) and as evidenced by Dow (Dow Plastics, “D.E.R. 332”, October 2001) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 13-14, filed 06/02/2022, with respect to the rejection of claim(s) 1-2, 5, 7-8, and 10 under 35 U.S.C. 103 as being unpatentable over Weier et al. (US 2002/0052429 A1, cited in IDS) as evidenced by Burkhardt (Burkhardt, “Liquid Polysulfide Polymers for Chemical- and Solvent-Resistant Sealants”, www.adhesivesmag.com, August 2018, p. 19-23) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 13-14, filed 06/02/2022, with respect to the rejection of claim(s) 4 under 35 U.S.C. 103 as being unpatentable over Weier et al. (US 2002/0052429 A1, cited in IDS) as evidenced by Burkhardt (Burkhardt, “Liquid Polysulfide Polymers for Chemical- and Solvent-Resistant Sealants”, www.adhesivesmag.com, August 2018, p. 19-23) have been fully considered and are persuasive.  The rejection of claim(s) 4 under 35 U.S.C. 103 as being unpatentable over Weier et al. (US 2002/0052429 A1, cited in IDS) as evidenced by Burkhardt (Burkhardt, “Liquid Polysulfide Polymers for Chemical- and Solvent-Resistant Sealants”, www.adhesivesmag.com, August 2018, p. 19-23) has been withdrawn. 
Applicant’s arguments, see p. 14-15, filed 06/02/2022, with respect to the rejection of claim(s) 6 and 14 under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2007/0027233 A1, cited in IDS) in view of Radlove et al. (US 3,804,735) and as evidenced by Dow (Dow Plastics, “D.E.R. 332”, October 2001) as applied to claim 1, and further in view of Hongo (US 2010/0204404 A1, cited in IDS) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 15, filed 06/02/2022, with respect to the rejection of claim(s) 6 and 14 under 35 U.S.C. 103 as being unpatentable over Weier et al. (US 2002/0052429 A1, cited in IDS) as evidenced by Burkhardt (Burkhardt, “Liquid Polysulfide Polymers for Chemical- and Solvent-Resistant Sealants”, www.adhesivesmag.com, August 2018, p. 19-23) as applied to claim 1, and further in view of Hongo (US 2010/0204404 A1, cited in IDS) have been fully considered and are responded to by the new grounds of rejection in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767